Citation Nr: 1547211	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include bone spurs on the spine.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to August 1981.

This case comes before the Board of Veteran' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for a back disability.  

The Veteran provided testimony during a Board videoconference hearing in September 2012.  A transcript is of record. 

The claim was remanded by the Board most recently in July 2015.  Unfortunately, the requested development has not yet been completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its July 2015 remand, the Board instructed the examiner to indicate whether all relevant records within the claims file along with a copy of the remand had been reviewed and considered.   The August 2015 addendum contained no indication as to whether the claims file was reviewed.  

As the Board's July 2015 remand order has not been complied with, a remand of the issue is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  

Upon remand, all outstanding records of ongoing VA treatment must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any ongoing records (dated after August 17, 2015) of VA treatment with the claims file.   

2.  Forward the claims file to the examiner who provided the August 2015 addendum.  If the same examiner is unavailable, a new examination must be provided. 

All records included in the virtual files must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should state whether his August 2015 opinion concerning the relationship of the Veteran's back disability to service included a review of the claims file.  If not, the examiner must provide the opinions following a review of the records.  

3.  If the benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




